October 17, 2008


Ms. Tanya Nicole Garrison
Weycer Kaplan Pulaski & Zuber, P.C.
1400 Summit Tower
Eleven Greenway Plaza
Houston, TX 77046-1104

Mr. Peter Michael Zavaletta
The Zavaletta Law Firm
603 East St. Charles Street
Brownsville, TX 78520
Honorable Arturo Americo Mcdonald Jr.
Cameron County Court #1
974 E Harrison Street
Brownsville, TX 78521

RE:   Case Number:  08-0820
      Court of Appeals Number:  13-08-00366-CV
      Trial Court Number:  2006-CCL-00133-A

Style:      IN RE  GREATER HOUSTON ORTHOPAEDIC SPECIALISTS, INC.

Dear Counsel:

      Today the Supreme Court of Texas granted the Motion for Interim Relief
and issued the enclosed stay order in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Joe G. Rivera |
|   |Ms. Dorian E.     |
|   |Ramirez           |